Title: From James Madison to Jedediah Huntington, 15 January 1802
From: Madison, James
To: Huntington, Jedediah


Sir
Department of State, January 15th. 1802.
Letters which I yesterday received from the American Consul at Havana announce that the ports of the Island of Cuba were on the 25th Ult. closed against the admission of American and other foreign vessels. In an interview however, which the Consul had with the Governor, the latter unequivocally assured him, “that every possible indulgence and relief will still be extended to those vessels which might arrive under the expectation of finding the ports open; tho’ in a manner not to be public, but to be understood between themselves. The Governor also assured him “that it was intended that every door that was practicable should be left open for the adjustment of old concerns.” As part of this information, tho’ of a private nature, is highly interesting to the traders to the Island of Cuba, I have thought fit to communicate it to you, in order that you might extend the knowledge of it among those concerned, in such a reserved manner as corresponds with the nature of the communication. I am, Sir, very respectfully your most Obt. Sert.
James Madison
 

   RC (NN). In a clerk’s hand; signed by JM. Huntington was the port collector at New London, Connecticut. Copies of this letter were probably sent to collectors in other ports as well. The information in the first sentence of the letter was published in the National Intelligencer, 18 Jan. 1802.


   John Morton to JM, 25 and 26 Dec. 1801.

